DECISION AND JUDGMENT ENTRY
This is a discretionary appeal from a judgment the Lucas County Court of Common Pleas, for which leave was granted pursuant to R.C. 2945.67(A). Appellee, the state of Ohio, wished to appeal the trial court's finding of not guilty regarding a firearm specification.
R.C. 2945.67(A) provides that the state may appeal as a matter of right: a motion to dismiss all or any part of an indictment, complaint, or information, a motion to suppress evidence, a motion for the return of seized property, or a motion granting postconviction relief.  All other appeals are by leave at the discretion of the court of appeals except, of course, that the state may not appeal a final verdict.  State v.Matthews (1998), 81 Ohio St.3d 375, 377-378.
In this case, we determined that the underlying "not guilty" verdict was final and, thus, not appealable and not subject to being reversed. Nevertheless, we initially granted leave to appeal issues involving the firearm specification.  Upon further examination of the record, we now conclude that such a decision would be purely advisory and an improper exercise of judicial authority.  See In re Collier (1993),85 Ohio App.3d 232; State v. Varner (1991), 81 Ohio App.3d 85, 86. Consequently, we conclude that this appeal was improvidently granted. See State v. Conti (1989), 57 Ohio App.3d 36; State v. Mills (Apr. 25, 1991), Cuyahoga App. No. 60385, unreported; State v. Damico (May 23, 1990), Hamilton App. No. C-880730, unreported.
Accordingly, this appeal is dismissed.  Court costs of this appeal are assessed to appellant.
James R. Sherck, J., Richard W. Knepper, P.J., George M. Glasser, J., JUDGES CONCUR.
  ____________________________ JUDGE
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.